In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-200 CV

____________________


RUSSELL J. FAIRCHILD, Appellant


V.


JOHN E. STOCKTON, Appellee




On Appeal from the 75th District Court
Liberty County, Texas

Trial Cause No. 60720




MEMORANDUM OPINION
	On July 17, 2003, we abated the appeal due to the commencement of bankruptcy
proceedings.  On April 4, 2007, Stephen J. Zaylor, acting in his capacity as Chapter 7
Trustee for the Estate of Russell J. Fairchild, and the appellee, John E. Stockton, filed a
joint motion to dismiss this appeal with prejudice.  The parties inform the Court that they
have reached an agreement to resolve all disputes between them.  See Tex. R. App. P.
42.1(2).   We reinstate the appeal, grant the motion, and dismiss the appeal.  Costs are
taxed against the party who incurred them.
	APPEAL DISMISSED.
                                                                                                                          
                                                                __________________________________
                                                                              CHARLES KREGER
                                                                                         Justice


Opinion Delivered April 19, 2007
Before McKeithen, C.J., Gaultney and Kreger, JJ.